No. 12528

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                           1973



CREDIT COUNSELLORS, I N C . ,
a Corporation,

                              P l a i n t i f f and Respondent,

         -vs   -
JAMES W.       PARK & WILLIAM R. WEST,

                              Defendants and A p p e l l a n t s .



Appeal from:          District C o u r t o f t h e E i g h t h J u d i c i a l D i s t r i c t ,
                      Honorable Truman G. B r a d f o r d , Judge p r e s i d i n g .

Counsel of Record:

     For Appellants :

               Church, H a r r i s , Johnson and W i l l i a m s , G r e a t F a l l s ,
                Montana
               Cresap S. McCracken a r g u e d , G r e a t F a l l s , Montana

     F o r Respondent :

               S t e p h e n Swanberg a r g u e d , G r e a t F a l l s , Montana



                                                    Submitted :        September 24, 1973

                                                       Decided :     0 ~ 1 521973
F i l e d :OCT   2 5 1973
Honorable M. James Sorte, District Judge, sitting in place of
Mr. Justice John C. Harrison, delivered the Opinion of the Court.

        Plaintiff (respondent) Credit Counsellors Inc. recovered
judgment on a note in the district court of the eighth judicial
district, Cascade County, and defendants (appellants) appealed.
        Elsie C. Nelson, the widow of Sig T. Nelson, testified
that the promissory note that is the subject of this action was
given by defendants West and Park to Sig T. Nelson as part pay-
ment for the liquor and beer license of the old Great Falls Hotel.
Elsie C. Nelson, as executrix of the Estate of Sig T. Nelson,
assigned the note to plaintiff, Credit Counsellors Inc.    Plain-
tiff sued on the note and defendants answered by:     (1) Denying
that the complaint stated a claim upon which relief could be
granted; (2) Alleging that payment of the note was contingent
upon defendants' continued operation of a retail liquor business;
(3) Alleging the note was given without consideration; and (4)
Generally denying the allegations of the complaint.
        Defendants allege error because of improper foundation
for admission in evidence of the following numbered exhibits:
        1.   Note signed by defendants;
        5.   Dunning letter from plaintiff to defendant West
             and his reply written on the back of the letter
             acknowledging the debt.
        6.   Letter from defendant West to plaintiff acknow-
             ledging the debt.
        Defendants argue there was no proper foundation for ad-
mission of the exhibits in evidence and therefore a failure of
proof of execution, delivery and consideration for the note.
        The execution of the note is admitted by defendants'
answer to the complaint "That payment of said Promissory Note
was contingent upon Defendants' continued operation of a retail
liquor business   * * *."   There was, therefore, sufficient foundation
t o admit t h e n o t e ( e x h i b i t 1) i n e v i d e n c e .
             The d e b t u n d e r l y i n g t h e n o t e was a d m i t t e d by d e f e n d a n t

West, a j o i n t d e b t o r , by h i s w r i t t e n r e p l y on t h e dunning l e t t e r

from p l a i n t i f f   ( e x h i b i t 5), h i s l e t t e r t o p l a i n t i f f     (exhibit 6 ) ,

and i n a phone c o n v e r s a t i o n w i t h E l s i e C . Nelson.                  S e c t i o n 93-

401-27(5), R.C.M.             1947, p r o v i d e s t h a t t h e a c t o r d e c l a r a t i o n of
a j o i n t d e b t o r may be g i v e n i n e v i d e n c e .
             The p o s s e s s i o n of t h e n o t e by p l a i n t i f f , c o n s i d e r e d w i t h

e x h i b i t s 5 , 6 and t h e m a t t e r s above a r e a d e q u a t e proof of d e l i v e r y

of t h e note.

             A f t e r proof of e x e c u t i o n and d e l i v e r y o f t h e n o t e , con-

s i d e r a t i o n i s presumed ( s e c t i o n 93-1301-7(21), R.C.M.                     1947).

             I f d e f e n d a n t s c o u l d have defended on t h e grounds of

f a i l u r e of c o n s i d e r a t i o n t h e y s h o u l d have r e b u t t e d t h e presump-

t i o n of c o n s i d e r a t i o n w i t h t h e i r own t e s t i m o n y .

             Because d e f e n d a n t s d i d n o t t e s t i f y , t h e prima f a c i e c a s e

of p l a i n t i f f r e s u l t e d i n judgment.
             The judgment i s a f f i r m e d .



                                                       Hon. M . ' ~ i k e sS o r t e , s i t t i n g i n
                                                       p l a c e of M r . J u s t i c e John Conway
                                                       Harrison